Stevens, J.,
delivered the opinon of the court.
A bill in equity was filed by appellee as the owner of a plantation known as the Stafford Place, situated *733partly within and partly without the corporate limits of the town of Centerville, against appellant, as defendant in the court below, the grantee by mesne conveyances of certain parcels of land originally embraced in said plantation. The bill alleges that the complainant had said plantation surveyed and divided into lots or blocks of varying dimensions for his convenience in selling the place; that in order to have access to the lots or blocks as surveyed and divided, it was necessary that certain strips of land for roads, alleys, or streets be retained in any sale made of any of said lots or blocks; that, after laying off said plantation in lots, complainant sold and conveyed certain of the lots by separate conveyances to C. L. Dewey apd E. A. Bolling, certified copies of the deeds of conveyance being attached to the bill as exhibits; that the defendant by mesne conveyances has become the owner of all the lots sold by complainant; that complainant is the true, legal, and equitable owner of the strips of land fifteen feet in width designated as one-half of a roadway in the deeds, copies of which are exhibited; that the defendant in the bill was asserting some claim and — ■
“pretends to have some right to the said several strips of land herein described and owned by your complainant, which casts a doubt, cloud, and suspicion on the title of your complainant; and that, in order that complainant may fully enjoy, possess, and keep his said land free from any and all claims of the defendant, the said doubts, clouds, and suspicions should be removed.”
In the first deed, executed by Mr. Parker to C. L. Dewey, for blocks nine and eight, the following provision appears:
“A condition upon which the deed is given is that there is forever to be left open for public use as one-half of a roadway a strip of land along the west, *734south and eastern sides of this tract of land hereby conveyed (and being a part thereof) of the width of fifteen feet.”
In another deed to block twelve is this provision:
“C. L.Sl Dewey is to leave open forever for one-half of a public roadway a strip of land fifteen feet wide along the western, southern and eastern sides of block twelve hereby sold him.”
Another deed to E. A. Bolling contains the following:
“There are certain conditions upon the fulfillment of which alone this deed is to stand perfected: First, the payment of the note above described; second, that there shall always be left open as one-half of a roadway a strip of land fifteen feet in width along the western, southern, and eastern borders of the land herein conveyed, being part of the same; third, that I retain the privilege of connecting my plantation fence unto any that may surround the land herein conveyed.”
Still another deed contains the following:
“The further conditions necessary to the perfecting of this deed are that there shall always be left open a strip of land fifteen feet in width all along the eastern and western sides of the land herein conveyed, tlie same to be used as a roadway by myself, by my tenants, or by any one acquiring by or through me after this time possession of land on said Stafford Place, and, further, that I retain and forever possess the right to join the fencing of said Stafford Place to any that may inclose said land conveyed herein.”
Each of said conveyances is based upon a valuable consideration, stated in the deed. The prayer of the bill‘is for a confirmation of the alleged title of complainant to the several fifteen-foot strips of land referred to in the several deeds, as being intended for roadways, and that the alleged claim of defendant be canceled as a cloud upon complainant’s title.
The defendant, by answer, denied the material averments of the bill, and especially denied any title in com*735plainant whatever. The case was heard on bill, answer, documentary evidence, and the oral testimony of two or three witnesses. The chancellor granted the prayer of the bill, adjudged- the complainant the owner of all said strips of land, and canceled the claim of ownership by the defendant. Prom this decree appellant, as the defendant in the court below, appeals, assigning, amongst other errors complained of, the following:
“(1) Because the bill, of complaint filed herein, accepted as true, entitled the complainant to no relief, the bill of complaint and exhibits showing the absolute dedication of the strips of land sued for.
“(2) Because the final decree rendered is erroneous, in that it vested in the complainant an absolute title to the strips of land in controversy, where under no view of the facts and the law was he entitled to more than the right of user thereof.
££(3) Because of the error in the court below in rendering the decree by which a fee-simple title was admitted to be vested in the complainant below in the land set apart for streets or public highways in the deeds of conveyance referred to in the bill of complaint.”
The bill of complaint claims title to and ownership of the several fifteen-foot strips of land designed for road purposes in the several deeds exhibited to the hill. These strips of land were embrace! within the call of the several deeds, and the fee-simple title was conveyed by appellee and vested by the several conveyances in the grantees, Dewey and Bolling, and by mesne conveyances thereafter duly vested in appellant. It was error, therefore, for the court to adjudge appellee as the true, legal and equitable owner of these several strips of land. This suit is not based upon any allegation that the provisions of the several deeds hereinabove copied in full constituted a condition subsequent, or upon any claim of a forfeiture. Complainant simply laid claim to the title, and the exhibits to the hill are at variance *736with any such claim. The meager proof offered by the parties reflects no alteration or change of these written provisions of the deeds, which alone measure the rights of the parties. Upon any .theory of the case made by this record, appellee was manifestly not entitled to the specific relief prayed for or to the decree granted.
The complainant below seems to claim title in his bill to a thirty foot strip of land adjoining one of the fifteen foot strips in question, and it is uncertain whether the bill seeks confirmation of title to said thirty-foot strip, to which appellant lays no claim. "We think it proper to reverse and set aside the decree below and to remand the case.

Reversed and remanded.